       Case 2:19-cv-00105-MHT-JTA Document 83 Filed 06/02/21 Page 1 of 3




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DE’ANGELO MANUEL,                            )
#266919,                                     )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CIVIL ACTION NO. 2:19-CV-105-MHT
                                             )
KAY IVEY, et at.,                            )
                                             )
       Defendants.                           )

                       DEFENDANTS’ MOTION TO RECONSIDER

       COME NOW Kay Ivey (“Ivey”) and former member of the Alabama Board of Pardons

and Paroles (“Board”) Lynn Head (“Head”), Defendants in this case, and file this Motion to

Reconsider their Motion to Stay Discovery. As grounds therefore, Defendants state as follows:

       1.      In this Court’s Order denying Defendants’ Motion to Stay, the sole basis stated for

the denial was that Manuel’s “complaint when liberally construed by the court seeks injunctive

relief in the form of a fair consideration for parole[.]” (See Doc. 80 (emphasis added)).

       2.      However, the Eleventh Circuit has explicitly held that “[u]nless there is a liberty

interest in parole, the procedures followed in making the parole determination are not required to

comport with standards of fundamental fairness.” Slocum v. Georgia State Bd. of Pardons &

Paroles, 678 F.2d 940, 942 (11th Cir. 1982) (emphasis added).1 In fact, this Court has cited to and

quoted from Slocum at length as recently as February 26, 2021. See Shrader v. Walker, No. 2:21-

CV-138-WHA-JTA, 2021 WL 1897741, at *2–3 (M.D. Ala. Feb. 26, 2021), report and




1
  Under the governing case law, Alabama inmates have no liberty interest in parole or parole
consideration. See Thomas v. Sellers, 691 F.2d 487, 489 (11th Cir. 1982); see also Ellison v.
Alabama Bd. of Pardons & Paroles, No. 17-13235-D, 2017 WL 6947946, at *5 (11th Cir. Dec.
13, 2017) (“Alabama has not created a liberty interest in parole.”).
       Case 2:19-cv-00105-MHT-JTA Document 83 Filed 06/02/21 Page 2 of 3




recommendation adopted, No. 2:21-CV-138-WHA-JTA, 2021 WL 1894134 (M.D. Ala. May 11,

2021) (citing Slocum for the proposition that under Slocum, an inmate has no right to fair

consideration of parole and that under Slocum, an inmate does not state a constitutional violation

by claiming a lack of fairness in parole consideration).

       3.      In light of the Eleventh Circuit’s decision in Slocum and this Court’s recent holding

in Shader which agreed with the Slocum holding, Defendants’ request that at the very least, their

Motion to Stay Discovery be granted and discovery stayed until this Court determines whether

Manuel has properly brought a judiciable claim before this Court in a ruling on the pending Special

Report. See Slocum, 678 F.2d at 942; see Shrader, No. 2:21-CV-138-WHA-JTA, 2021 WL

1897741, at *2–3; see also Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir.

1997) (“[f]acial challenges to the legal sufficiency of a claim or defense . . . should, however, be

resolved before discovery begins[, and f]ailure to consider and rule on [such] pretrial motions

before issuing dispositive orders can be an abuse of discretion.”) (emphasis added) (original

footnote omitted).

       WHEREFORE, PREMISES CONSIDERED, Defendants request that this Court

reconsider its prior Order (Doc. 80), grant Defendants’ Motion to Stay Discovery, and enter an

order staying discovery until this Court rules on Defendants’ Special Report.

       Respectfully submitted this the 2nd day of June 2021.

                                              /s/ Greg Locklier
                                              GREG LOCKLIER
                                              Assistant Attorney General
                                              Alabama Bureau of Pardons & Paroles
                                              100 Capitol Commerce Blvd, Suite 310
                                              Montgomery, AL 36117
                                              (334) 242-0494 (phone)
                                              (334) 315-4793 (facsimile)
                                              greg.locklier@paroles.alabama.gov



                                                 2
      Case 2:19-cv-00105-MHT-JTA Document 83 Filed 06/02/21 Page 3 of 3




                                CERTIFICATE OF SERVICE
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to the attorneys of record, or if

applicable, I certify that I have mailed by United States Postal Service the document to the

following non-CM/ECF participants:

                               De’Angelo Manuel, AIS #266919
                                Fountain Correctional Facility
                                       Fountain 3800
                                   Atmore, AL 36503-3800

       Done this the 2nd day of June 2021.

                                             s/ Greg Locklier
                                             GREG LOCKLIER
                                             Assistant Attorney General
                                             Alabama Bureau of Pardons & Paroles
                                             100 Capitol Commerce Blvd, Suite 310
                                             Montgomery, AL 36117
                                             (334) 242-0494 (phone)
                                             (334) 315-4793 (facsimile)
                                             greg.locklier@paroles.alabama.gov




                                                3
